Case 2:18-cv-05118-TJS Document 1 Filed 11/28/18 Page 1of 8
JS.44 (Rev. 06/17) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as r eet by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

(4), a sb exo Se Nehiement, Inc.

 

3811 Mount Vernon Street 9801 Washingtonian Blvd
Philadelphia, PA 19104 Gaithersburg, MD 20878
(b) County of Residence of First Listed Plaintiff Philadelphia County of Residence of First Listed Defendant _Montgomery
(EXCEPT IN U.S, PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

(c Attomeys (Firm Name, Address, and Tele fon Number) Attorneys (If Known)
Graham F. Baird, Esq., Law Office of Eric A. Shore

2 Penn Center, 1500 JFK Blvd, Suite 1240, Philadelphia, PA 19102
Tel: 267-546-0131

 

 

 

 

    

 
 

 

 

 

 

 

 

 

 

 

 

 

 

Il. BASIS OF JURISDICTION (Place an “XX” in One Box Onty) II. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “x” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
OL US. Government &% 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State o1 G1 Incorporated or Principal Place o4 a4
of Business In This State
O 2 U.S. Government O 4 Diversity Citizen of Another State O 2 OF 2 Incorporated and Principal Place O5 O85
Defendant (Indicate Citizenship of Parties in Item [Il) of Business In Another State
Citizen or Subject of a oO 3 O 3. Foreign Nation O06 O86
Foreign Country
IV. NATURE OF SUIT (Ptace an “x” in One Box Only) Click here for: Nature of Suit Code Descripti
l CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER peegees
© 110 Insurance PERSONAL INJURY PERSONAL INJURY [0 625 Drug Related Seizure O 422 Appeal 28 USC 158 © 375 False Claims Act
© 120 Marine 0 310 Airplane O 365 Personal Injury - of Property 21 USC 881 |O 423 Withdrawal 0 376 Qui Tam (31 USC
O 130 Miller Act O 315 Airplane Product Product Liability 0 690 Other 28 USC 157 372%(a))
O 140 Negotiable Instrument Liability O 367 Health Care/ O 400 State Reapportionment
GC 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS © 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights © 430 Banks and Banking
CG 151 Medicare Act O 330 Federal Employers’ Product Liability © 830 Patent © 450 Commerce
C8 152 Recovery of Defaulted Liability O 368 Asbestos Personal O 835 Patent - Abbreviated 460 Deportation
Student Loans 1 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) 0 345 Marine Product Liability 1 840 Trademark Corrupt Organizations
0 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY O 480 Consumer Credit
of Veteran's Benefits © 350 Motor Vehicle O 370 Other Fraud & 710 Fair Labor Standards © 861 HIA (1395ff) O 490 Cable/Sat TV
O 160 Stockholders’ Suits © 355 Motor Vehicle © 371 Truth in Lending Act O 862 Black Lung (923) © 850 Securities/Commadities/
O 190 Other Contract Product Liability 380 Other Personal O 720 Labor/Management O 863 DIWC/DIWW (405(g)) Exchange
© 195 Contract Product Liability | 360 Other Personal Property Damage Relations O 864 SSID Title XVI © 890 Other Statutory Actions
0 196 Franchise Injury OG 385 Property Damage O 740 Railway Labor Act 0 865 RSI (405(g)) O 891 Agricultural Acts
©) 362 Personal Injury - Product Liability O 751 Family and Medical O 893 Environmental Matters
* Medical Malpractice Leave Act 0 895 Freedom of Information
I REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS [0 790 Other Labor Litigation FEDERAL TAX SUITS Act
© 210 Land Condemnation 7 440 Other Civil Rights Habeas Corpus: OG 791 Employee Retirement 0 870 Taxes (U.S. Plaintiff O 896 Arbitration
© 220 Foreclosure O 441 Voting O 463 Alien Detainee Income Security Act or Defendant) O 899 Administrative Procedure
0 230 Rent Lease & Ejectment 0 442 Employment 510 Motions to Vacate © 871 IRS—Third Party Act/Review or Appeal of
0 240 Torts to Land © 443 Housing/ Sentence 26 USC 7609 Agency Decision
0 245 Tort Product Liability Accommodations © 530 General O 950 Constitutionality of
O 290 All Other Real Property © 445 Amer. w/Disabilities - | 535 Death Penalty IMMIGRATION State Statutes
Employment Other: ©) 462 Naturalization Application
O) 446 Amer. w/Disabilities -] 0 540 Mandamus & Other | 465 Other Immigration
Other 0 550 Civil Rights Actions
0 448 Education (1 555 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an “x” in One Box Only)

M1 Original 112 Removed from O 3  Remanded from O14 Reinstated or © 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
29 U.S.C.A. § 215(a)3
Brief description of cause:

FLSA - Retaliation

VI. CAUSE OF ACTION

 

 

 

VII. REQUESTEDIN = 7 CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. 150,000.00 JURY DEMAND: Jq Yes  CINo
VIII. RELATED CASE(S)
‘See instructions):
IF ANY (ee SIMEON’ TUDGE DOCKET NUMBER

 

 

DATE SIGNAT! ATTORNEY CORD
11/28/2018 “LA AEG
= XY

FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
Case 2:18-cv-05118-TJS Document 1 Filed 11/28/18 Page 2 of 8

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

Qrraie mAK e | CIVIL ACTION
v, :
Sdexo mMantsment, \nc. NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

 

management cases.) ( )
(f) Standard Management — Cases that do not fall into any one of the other tracks. (3 “
WIr-4/t Gatun F. Bai Ora Wc ¢
Date Attorney-at-law Attorney for
Ve t- SU 0441 uY- Fh h-G(2u QRUNuM (2 vic inure Gary
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
Case 2:18-cv-05118-TJS Document 1 Filed 11/28/18 Page 3 of 8

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: 2¢1) Wins Vernon Ct . Pr la dolya hi a PA Ale Ly
Address of Defendant: UO | VA une nie Bid, batners buch rn) 2424+
Place of Accident, Incident or Transaction: 4A ZA _N Yama aA St ’ PhS lad Ay haa PA 14 122

 

RELATED CASE, IF ANY:
Case Number: Judge: Date Terminated:
Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [ | No
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [| No
pending or within one year previously terminated action in this court?

Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [| No Ee

od

numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [| No
case filed by the same individual?

I certify that, to my knowledge, the within case (1 is / isnot related to any case now pending or within one year previously terminated action in

this court except as noted above. f
pate:__\\{2K/1X SDV A AZGCAZ

Attorney-at-Law / Pro Se Plaimiff Attorney [.D. # (if applicable)

 

 

CIVIL: (Place a ¥ in one category only)

 

 

 

 

 

A. Federal Question Cases: B. Diversity Jurisdiction Cases:
Cl 1 Indemnity Contract, Marine Contract, and All Other Contracts LJ 1. Insurance Contract and Other Contracts
[] 2. FELA {-] 2. Airplane Personal Injury
LI 3. Jones Act-Personal Injury [] 3. Assault, Defamation
(J 4. Antitrust | 4. Marine Personal Injury
[1] 5. Patent [_] 5. Motor Vehicle Personal Injury
LC Labor-Management Relations [-] 6. Other Personal Injury (Please specify):
7. Civil Rights L] 7. Products Liability
L] 8. Habeas Corpus CL] 8. Products Liability - Asbestos
L] 9. Securities Act(s) Cases [] 9. Allother Diversity Cases
[| 10. Social Security Review Cases (Please specify):
[-] 11. All other Federal Question Cases
(Please specify):
ARBITRATION CERTIFICATION

(The effect of this certification is to remove the case from eligibility for arbitration.)

I, Gata F . oa a , counsel of record or pro se plaintiff, do hereby certify:

 

[oy Pesu to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

[| Relief other than monetary damages is sought.

DATE: UILEILY NIV J A642.

Attorney-at-Law / Pro Se Plaintiff Attorney ID. # {if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ. 609 (5/2018)

 
Case 2:18-cv-05118-TJS Document 1 Filed 11/28/18 Page 4 of 8

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

OMAR MCKIE
3811 Mount Vernon Street
Philadelphia, PA 19104

 

JURY DEMANDED
Plaintiff,
Vv.
No.
SODEXO MANAGEMENT, INC.
9801 Washingtonian Blvd
Gaithersburg, MD 20878
Defendants
CIVIL ACTION COMPLAINT

 

I. Parties and Reasons for Jurisdiction.

l. Plaintiff, OMAR MCKIE (hereinafter “Plaintiff’) is an adult individual residing
at the above address.

2 Defendant, SODEXO MANAGEMENT, INC. (“Defendant”) is a business entity,
organized by and operating under to the laws of the State of Maryland and owning, operating and
doing business at the above captioned Easton, Pennsylvania address.

3. This action is instituted for violations of the Fair Labor Standards Act (29 U.S.C.
§ 215(a) (3).

4. Jurisdiction is conferred by 28 U.S.C. §§ 1331 and 1343.

x. Supplemental jurisdiction over the Plaintiff's state law claims is conferred
pursuant to 28 U.S.C. § 1367.

6. Pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2), venue is properly laid in this
district because Defendants conduct business in this district, and because a substantial part of the

acts and/or omissions giving rise to the claims set forth herein occurred in this judicial district.
Case 2:18-cv-05118-TJS Document 1 Filed 11/28/18 Page 5of 8

Plaintiff was working in the Eastern District of Pennsylvania at the time of the illegal actions by
Defendants as set forth herein.
II. Operative Facts.

7. On or around September 1, 2015, Plaintiff was hired by Defendant as a food
service supervisor for Temple University dining hall.

8. Beginning immediately upon his hire, Plaintiff often found himself working
overtime, up to fifty (50) hours per week.

9, However, Defendant’s manager, Sarah Mays, would change the code of the hours
he worked to “bereavement” in their payroll system so that Plaintiff would only be paid straight
hours, and not time and a half as he should have for overtime hours.

10. Plaintiff approached Ms. Mays and asked about the overtime pay, to which she
responded that they “weren’t allowed” to give overtime pay, but that she would “fix it.”

11. | Approximately one (1) month following this interaction, Plaintiff discussed the
problems with Ms. Mays’ supervisor, Rich, in the bathroom.

12. Plaintiff asked Rich if it was normal for overtime hours to be changed to
bereavement time, if you hadn’t been out of work for a funeral.

13. Rich was surprised and stated that was not normal, and that he would “look into
it”.

14. _ Later that day, Plaintiff was approached by Ms. Mays who was upset and told
Plaintiff that if she said she was going to fix something, then she would fix it, and that Plaintiff
shouldn’t have “gone over [Ms. Mays’] head.”

15. Plaintiff was shocked with the tone and expletives that were being used toward

him and made no response.
Case 2:18-cv-05118-TJS Document 1 Filed 11/28/18 Page 6 of 8

16. Even following this discussion, Plaintiff did not receive the additional overtime
pay.

I? Shortly following this, Plaintif’s hours were cut, from fifty (50) hours to around
thirty (30).

18. | Onor about November 18, 2016, as Plaintiff was preparing to leave for the day,
Ms. Mays summoned Plaintiff to a meeting with herself and Defendant’s human resources
director Heather [last name unknown].

19. | Ms. Mays explained that Plaintiff was being suspended pending an investigation
regarding allegations of Plaintiff stealing company time.

20. Ms. Mays stated that on November 15, 2016, Plaintiff was accused of stealing
time because he was in the lobby, while still clocked in, waiting for the dish washer to finish so
they could leave.

21. | This was normal procedure for Plaintiff, as he was supposed to be the last one out
of the facility so that he could lock up.

22. On November 28, 2016, Plaintiff submitted a statement regarding the supposed
time stealing offense.

23. Following the submission of that statement, Plaintiff was “suspended
indefinitely”, and to date has never been contacted regarding the outcome of the investigation
nor the reinstatement of his employment.

24. In terminating the Plaintiff, Defendant retaliated against Plaintiff for his

complaint regarding his overtime pay.
Case 2:18-cv-05118-TJS Document 1 Filed 11/28/18 Page 7 of 8

2, As a direct and proximate result of Defendant’s conduct, Plaintiff sustained great
economic loss, future lost earning capacity, lost opportunity, loss of future wages, as well
emotional distress, humiliation, pain and suffering and other damages as set forth below.

III. Causes of Action.
COUNT I - FLSA--RETALIATION
(29 U.S.C.A. § 215(a)3)
(Plaintiffs v. Defendants)

26. Plaintiff incorporates paragraphs 1-25 as if fully set forth at length herein.

27. At set forth above, Plaintiff made a complaint about his wages, excessive hours
and overtime, and as such, Plaintiff was engaged in protected activity under the Fair Labor
Standards Act, 29 U.S.C.A. § 215(a)(3).

28. Defendants took adverse action against Plaintiff by terminating his employment.

29. As set forth above, Plaintiff's participation in protected activity was a motivating
factor in Defendants’ decision to terminate his employment.

30. As such, Defendant’s decision to terminate Plaintiff's employment is a retaliatory
action prohibited by the Fair Labor Standards Act, 29 U.S.C.A. § 215(a)(3) Fair Labor Standards
Act, 29 U.S.C.A. § 215(a)(3).

31. Asa proximate result of Defendants’ conduct, Plaintiff sustained significant
damages, including but not limited to: great economic loss, future lost earning capacity, lost
opportunity, loss of future wages, loss of front pay, loss of back pay, as well as emotional
distress, mental anguish, humiliation, pain and suffering, consequential damages and Plaintiff

also sustained work loss, loss of opportunity, and a permanent diminution of earning power and

capacity and a claim is made therefore.
Case 2:18-cv-05118-TJS Document 1 Filed 11/28/18 Page 8 of 8

32. Asaresult of the conduct of Defendants’ owners/management, Plaintiff hereby

demands punitive and/or liquidated damages.
33. Pursuant to the Fair Labor Standards Act, 29 U.S.C.A. § 210 et seq., Plaintiff
demands attorneys fees and court costs.
IV. Relief Requested.

WHEREFORE, Plaintiff Omar McKie demands judgment in his favor and against
Defendants, jointly and severally, in an amount in excess of $150,000.00 together with:

A. Compensatory damages, including but not limited to: back pay, front pay, past lost
wages, future lost wages. Lost pay increases, lost pay incentives, lost opportunity, lost
benefits, lost future earning capacity, injury to reputation, mental and emotional
distress, pain and suffering

B. Punitive damages;

C. Attorneys fees and costs of suit;

D. Interest, delay damages; and,

E. ‘Any other further relief this Court deems just proper and equitable..

LAW OFFICES OF ERIC A. SHORE, P.C.

BY: LHe. Ve

GRAHAM F. BAIRD, ESQUIRE
Two Penn Center

1500 JFK Boulevard, Suite 1240
Philadelphia, PA 19102

. Attorney for Plaintiff, Omar McKie
Date: 12-7 x
